843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-5537.

Everett H. GOSS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
United States Court of Appeals, Sixth Circuit.
April 6, 1988.
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Plaintiff Goss appeals the judgment of the United States District Court for the Western District of Tennessee affirming the Secretary's denial of social security benefits.


2
Goss was born in 1926 and was employed as a pharmacist from 1950 until December 1982.  His work required considerable standing and bending, some walking, and the lifting of merchandise weighing up to 50 pounds.  After experiencing pain and difficulty using his hands, elbows and extremities, Goss consulted an orthopedic surgeon on December 29, 1982, was hospitalized for one week, and began receiving treatment in July 1983 from a neurologist.  Goss testified that in December of 1982 the pain in his right elbow and hands made completion of his work duties difficult and finally prevented him from working at all.


3
On February 26, 1985, Goss filed his Application for Disability Insurance Benefits with the Secretary of Health & Human Services (HHS) claiming that he was unable to work beginning on December 31, 1982, because of arthritis, peripheral neuropathy, carpal tunnel syndrome, and Raynaud's Disease.  Goss' claim was denied and he requested and received an evidentiary hearing before an Administrative Law Judge, where he was represented by counsel.  The ALJ concluded that Goss' impairments did not prevent him from performing his past work as a pharmacist and denied disability benefits.  The decision was affirmed by the Appeals Council.  Goss then filed his complaint for judicial review of the Secretary's decision with the United States District Court for the Western District of Tennessee and the matter was referred to a magistrate for a report and recommendation.  The magistrate concluded that the Secretary's decision was supported by substantial evidence and dismissed the complaint.  The magistrate's recommendation was adopted by the district court on March 27, 1987.


4
On appeal before this court, Goss argues that the denial of benefits was improper because:  (1) the Secretary did not apply the proper legal standard in reaching the decision to deny benefits;  (2) the Secretary's decision was not supported by substantial evidence;  and (3) the Secretary's findings of fact did not resolve a critical issue.


5
Plaintiff's position has been forcefully presented to the district court and to this court, and it is evident that the issues here are both close and difficult.  Nonetheless, upon consideration we are of the opinion that the district judge did not err in adopting the report and recommendation of United States Magistrate James H. Allen filed in the district court March 19, 1987.  There is substantial evidence to support the decision of the Secretary, and the Secretary committed no legal errors in the rendition of his final decision.


6
Accordingly, the judgment of the district court is AFFIRMED.